J-A27007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ISIAH BOYD AND ALISHA BOYD                            IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellees

                       v.

ACCURATE TRASH REMOVAL AND
ACCURATE RECYCLING CORPORATION
AND ACCURATE WASTE SERVICES AND
ACCURATE METALS AND WILLIAM
CORBITT

                            Appellants                     No. 571 EDA 2016


              Appeal from the Judgment Entered January 12, 2016
              In the Court of Common Pleas of Philadelphia County
                   Civil Division at No(s): Case ID 140701861,
                            July Term, 2014, No. 01861


BEFORE: PANELLA, J., LAZARUS, J., and FITZGERALD, J.*

MEMORANDUM BY LAZARUS, J.:                                FILED MARCH 20, 2017

        Accurate Trash Removal, Accurate Recycling Corporation, Accurate

Waste      Services,   Accurate     Metals     and   William   Corbitt   (collectively,

“Accurate”), appeal from the judgment entered in the Court of Common

Pleas of Philadelphia County following the entry of a jury verdict in favor of

Appellees, Isiah and Alisha Boyd (collectively, “Boyds”), for damages arising

out of a motor vehicle accident. Upon review, we affirm in part, reverse in

part, and remand for proceedings in accordance herewith.


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A27007-16



      On July 31, 2012, Isiah Boyd was working as a SEPTA bus driver when

his vehicle was struck head-on by an Accurate trash truck. Boyd suffered

head, neck and lower back injuries.       Boyd filed a workers’ compensation

claim against SEPTA, claiming to have been totally disabled as of the date of

the   accident.   The   workers’   compensation judge     (“WCJ”) ultimately

determined that Boyd had suffered injury to his head and neck, which

resulted in post-concussion syndrome, neck sprain, and cervical headache.

The WCJ found that Boyd was totally disabled as a result of the accident, but

only through the date of October 25, 2012, at which time the WCJ concluded

Boyd had fully recovered from his injuries.

      On July 17, 2014, Boyd and his wife, Alisha, filed a complaint against

Accurate, seeking damages for the injuries sustained by Boyd and loss of

consortium damages on behalf of Alisha.        On February 3, 2015, Accurate

filed a motion for partial summary judgment seeking to preclude the Boyds

from recovering damages for injuries beyond those found by the WCJ, based

on the doctrine of collateral estoppel.       The motion was denied and the

matter set for trial in October 2015.

      Prior to trial, on September 15, 2015, Accurate filed a motion in

limine, seeking to preclude Boyd from presenting any evidence of, or being

awarded any damages for, injuries existing after October 25, 2012, also

based on the doctrine of collateral estoppel.        The motion was denied.

Accurate also requested a jury instruction, based on the doctrine of collateral




                                        -2-
J-A27007-16



estoppel, limiting the Boyds’ recovery to damages allegedly sustained prior

to October 25, 2012. The trial court denied this instruction.

      Trial commenced on October 6, 2015, during which the Boyds and

their medical expert were allowed to testify as to injuries and complaints

experienced after October 25, 2012. On October 8, 2015, the jury returned

a verdict in favor of Isiah Boyd in the amount of $700,000 and for Alisha

Boyd in the amount of $50,000.      On October 13, 2015, the Boyds filed a

motion for delay damages pursuant to Pa.R.C.P. 238(c).          On October 16,

2015, Accurate filed post-trial motions, requesting that the court reconsider

its prior rulings regarding the application of the doctrine of collateral

estoppel.   By orders dated December 29, 2015, the trial court denied

Accurate’s motion for post-trial relief and granted the Boyds’ motion for

delay damages in favor of both Isiah and Alisha Boyd.            Pursuant to a

praecipe filed by the Boyds, judgment was entered on the docket on January

12, 2016.

      This timely appeal follows, in which Accurate raises the following

questions for our review:

      1.    Whether the trial court erred by denying [Accurate’s]
      [m]otion for [p]artial [s]ummary [j]udgment[,] which sought to
      limit the nature and scope of [the Boyds’] injuries and
      recoverable damages pursuant to the doctrine of collateral
      estoppel based upon the prior decision entered by [the WCJ] on
      April 7, 2014[,] in [Isiah Boyd’s] workers’ compensation
      proceeding[,] at which time it was judicially determined that
      [Isiah Boyd] had fully recovered from his injuries by October 25,
      2012.



                                     -3-
J-A27007-16


     2.    Whether the trial court erred by denying [Accurate’s]
     [m]otion in [l]imine to [p]reclude [c]ertain [t]estimony and
     [c]ertain [m]edical [r]eports which, pursuant to the doctrine of
     collateral estoppel, sought to limit [the Boyds’] argument,
     testimony and evidence regarding their alleged injuries and
     damages insofar as the prior decision by [the WCJ] in [Isiah
     Boyd’s] workers’ compensation proceeding judicially determined
     that [Isiah Boyd] had fully recovered from his injuries by
     October 25, 2012.

     3.    Whether the trial court erred by denying [Accurate’s]
     requested jury instruction which sought to limit [the Boyds’]
     recoverable damages in this matter based upon the doctrine of
     collateral estoppel insofar as the prior decision by [the WCJ] on
     April 7, 2014[,] in [Isiah Boyd’s] workers’ compensation
     proceeding judicially determined that [Isiah Boyd] had fully
     recovered from his injuries by October 25, 2012.

     4.    Whether the trial court erred by granting [the Boyds’]
     [m]otion for [d]elay [d]amages when the verdict upon which
     such damages were calculated was based upon argument,
     evidence and testimony which should not have been permitted
     insofar as the prior ruling of [the WCJ] in [Isiah Boyd’s] workers’
     compensation proceeding judicially determined that [Isiah Boyd]
     had fully recovered by October 25, 2012[,] and, therefore,
     should have collaterally estopped [the Boyds] from relitigating
     the issue of [Isiah Boyd’s] injuries.

     5. Whether the trial court erred by granting [Alisha Boyd’s]
     [m]otion for [d]elay [d]amages insofar as delay damages under
     Pa.R.C.P. 238 are not recoverable for loss of consortium claims.

     6. Whether the trial court erred in denying [Accurate’s] [m]otion
     for [p]ost-[t]rial [r]elief and request for new trial insofar as the
     verdict was based upon argument, evidence and testimony
     which should not have been permitted insofar as the prior ruling
     of [the WCJ] in [Isiah Boyd’s] workers’ compensation proceeding
     judicially determined that [Isiah Boyd] had fully recovered by
     October 25, 2012[,] and, therefore, should have collaterally
     estopped [the Boyds] from relitigating the issue of [Isiah Boyd’s]
     injuries.

     7. Whether the trial court erred by entering judgment in favor of
     [the Boyds] and against [Accurate] when the verdict was based
     upon argument, evidence and testimony which should not have
     been permitted insofar as the prior ruling of [the WCJ] in [Isiah

                                    -4-
J-A27007-16


      Boyd’s] workers’ compensation proceeding judicially determined
      that [Isiah Boyd] had fully recovered by October 25, 2012[,]
      and, therefore, should have collaterally estopped [the Boyds]
      from relitigating the issue of [Isiah Boyd’s] injuries.

Brief of Appellants, at 8-10.

      Six of Accurate’s seven appellate issues are grounded in its claim that

the trial court erred in holding that the doctrine of collateral estoppel did not

apply to bar evidence, argument, and testimony regarding injuries and

damages alleged to have been sustained by the Boyds after October 25,

2012, the date the WCJ determined that Isiah Boyd had fully recovered from

his injuries.

      The doctrine of collateral estoppel precludes relitigation of an issue

determined in a previous action if: (1) the issue decided in the prior case is

identical to the one presented in the later action; (2) there was a final

adjudication on the merits; (3) the party against whom the plea is asserted

was a party or in privity with a party in the prior case; (4) the party or

person privy to the party against whom the doctrine is asserted had a full

and fair opportunity to litigate the issue in the prior proceeding; and (5) the

determination in the prior proceeding was essential to the judgment. Office

of Disciplinary Counsel v. Kiesewetter, 889 A.2d 47, 50–51 (Pa. 2005)

(citation omitted).     Collateral estoppel relieves parties of the cost and

vexation   of   multiple   lawsuits,   conserves   judicial   resources,   and,   by

preventing inconsistent decisions, encourages reliance on adjudication. Id.

      In her opinion, the Honorable Ellen Ceisler correctly concludes that,

because    of   the   specific   statutory   framework   within   which    workers’

                                        -5-
J-A27007-16



compensation cases are adjudicated, a determination by a WCJ that a

claimant is not “disabled” as of a certain date does not preclude recovery, in

a civil tort action, for non-economic damages stemming from the same

injury. See Trial Court Opinion, 4/13/16, at 6-8. Because Judge Ceisler’s

opinion thoroughly and correctly disposes of this issue, we affirm her rulings

as to Accurate’s appellate issues numbered 1-4 and 6-7 on the basis of her

well-reasoned opinion.

      Finally, Accurate asserts that the trial court erred in awarding delay

damages to Alisha Boyd, as such damages are only available with regard to

claims “seeking monetary relief for bodily injury, death or property damage.”

Pa.R.C.P. 238(a).    As to this claim, Accurate is correct and Judge Ceisler

concedes as much in her opinion. See Trial Court Opinion, 4/13/16, at 8,

citing Anchorstar v. Mack Trucks, Inc., 620 A.2d 1120, 1121 (Pa. 1993)

(under clear and express language of Rule 238, delay damages are not

applicable to claim of loss of consortium).      Accordingly, we reverse the

award of delay damages to Alisha Boyd and remand for the purpose of

permitting the trial court to modify its order accordingly.

      Judgment affirmed in part and reversed in part. Case remanded for

further proceedings in accordance with the dictates of this memorandum.

Jurisdiction relinquished.




                                     -6-
J-A27007-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/2017




                          -7-
                                                                                                          Circulated 02/27/2017 01:06 PM




                            IN THE COURT OF COMMON PLEAS
                       FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                  CIVIL TRIAL DIVISION




ISIAH BOYD, et al.                                                           SUPERIORCOURT
                 Plaintiffs-Appellees                                        571 EDA 2016

                                                                             COURT OF COMMON PLEAS
                                                                             140701861

                 v.                                                                                              ..,.,
                                                         Boyd Etal Vs Accurate Trash Removal Etal-OPfLD
                                                                                                                 :::::;.::,   ,.....,
                                                                                                                 Vl--,        c=:,
                                                                                                                         (    Ci"'
                                                                                                                 c_.
                                                                                                                              :r- ..... ,~
ACCURATE TRASH REMOVAL, et al.
         Defendants-Appellants
                                                          II lllllI I1111111111111111111111
                                                                     14070186100111
                                                                                                                 c
                                                                                                                 ~!'.
                                                                                                                 c:
                                                                                                                 ,.,                         IIT>..IL:..

                                                                                                                 r            (Ji
                                                                                                                 c                           . -- -
                                                                                                                 c:,;
                                                                                                                              -- .
                                                                                                                              ~ ·1


                                                                                                                                             . ...
                                                    OPINION                                                      ---,.
                                                                                                                 c=-:.                       '-t;,,,_

                                                                                                                 0,
                                                                                                                 ""T,.
                                                                                                                              ._J
                                                                                                                 ..
                                                                                                                 ~~·
ELLEN CEISLER, J.                                                            DATE: April 13, 2016




I.       FACTS AND PROCEDURAL HISTORY
         The instant appeal, filed by Defendants-Appellants Accurate Trash Removal, Accurate
Recycling Corporation, Accurate Waste Services, Accurate Metals, and William Corbitt
(collectively "Appellants") on February 5, 2016, arises from this Court's December 29, 2015
orders denying Appellants' Motion for Post-Trial Relief ("Post-Trial Motion") and granting
Plaintiffs-Appellees Isiah and Alisha Boyd's (husband/wife) Motion for Delay Damages. These
rulings occurred after a jury unanimously awarded $700,000 to Mr. Boyd in damages regarding
his negligence and negligent entrustment claims against Appellants, and $50,000 to Mrs. Boyd
for the loss of Mr. Boyd's consortium, due to Appellants' liability for causing a motor vehicle
accident that injured Mr. Boyd on July 31, 2012.1 N.T. 10/6/15 at 48; N.T. 10/7/15 at 22; N.T.
10/8/15 at 62-63. As will be discussed in detail infra, Appellants' appeal should be denied in full


I
  Appellants conceded negligence and stipulated that they accepted liability, as well as that Mr. Boyd had been
injured to some degree as a result of this accident. See N.T. 10/6/15 at 68.
with regard to their Post-Trial Motion, and granted in part as to the Boyds' Motion for Delay

Damages.


          The following facts are presented in the light most favorable to the Boyds, as the verdict

winner:
          On July 31, 2012, Mr. Boyd, a long-time SEPTA driver, was operating a bus along
Lancaster A venue in Lower Merion, Pennsylvania when, at some point, he brought the vehicle to
a halt at a stoplight and prepared to make a tum. See Motion in Limine, Ex.Bat 4; N.T. 10/7/15
at 22. While Mr. Boyd was waiting at this stoplight, an Accurate Trash Removal truck driven by
William Corbitt hit Mr. Boyd's bus head-on, knocking Mr. Boyd unconscious. See Motion in
Limine, Ex.Bat 4; N.T. 10/6/15 at 28, 38; see also N.T. 10/8/15 at 52 (Appellants' attorney
agreeing that accident occurred as described by Mr. Boyd). Mr. Boyd briefly regained
consciousness as the force of this impact thrust his bus towards the side of the road, but quickly
blacked out a second time. N.T. l 0/7/15 at 22-23. In the immediate aftermath of this accident,
Mr. Boyd was taken via ambulance from the scene to nearby Lankenau Hospital. Id.; Motion in
Limine, Ex.Bat 4. He was subsequently discharged that same day, whereupon he went to a
SEPT A depot for debriefing and then went home. At trial, Mr. Boyd was unable to recall what
treatment he received at Lankenau, nor how he got to the depot or to his house afterwards. N.T.
10/7/15 at 23-24, 27.


          Mr. Boyd continued to experience head, neck, and lower back pain as a result of the
accident, prompting him to seek medical treatment from mid-August 2012 onwards. See id. at
27-30; Motion in Limine, Ex. Bat 4-5. He was diagnosed as having suffered "a cervical
concussion, post-concussion headache syndrome, traumatic brain syndrome, acute traumatic
sprain and strain of the cervical spine, acute sprain and strain of the lumbar spine, L5
radiculopathy and acute traumatic myofascitis of the lumbar spine as a result of the bus
accident," all of which was treated through a combination of pain-relief medication and physical
rehabilitation. See N.T. 10/7/15 at 27-30; Motion in Limine, Ex.Bat 4-5. Though this treatment
regimen eventually helped Mr. Boyd recover from his physical injuries, he continued to suffer
chronic headaches. N. T. 10/7 /15 at 31.




                                                    2
        On November 12, 2012, Mr. Boyd filed a workers' compensation claim against SEPTA
claiming that he had become totally disabled as a result of the July 31, 2012 accident. Motion in
Limine, Ex. B at 4. SEPT A contested this claim, arguing that Mr. Boyd was malingering and
that he had fully recovered from the accident as of October 25, 2012. In support of their position,
SEPTA highlighted what was reported by the SEPTA doctor as Mr. Boyd's uncooperative and
evasive behavior during his Oct. 25, 2012 examination of Mr. Boyd. Id. at 5-6.


         On April 7, 2014, after considering both Mr. Boyd's and SEPTA's respective arguments,
the Honorable Workers' Compensation Judge Sarah Makin ruled that Mr. Boyd had in fact been
injured as a result of the accident, and that these injuries had occurred "in the course and scope
of his employment as a bus driver". However, Judge Makin did not find him to be otherwise
credible, stating that Mr. Boyd's "composure and demeanor [during live testimony] does not
support his veracity," and that he "engages in behavior designed to portray him as more disabled
and mentally challenged that he is in reality." Id. Consequently, Judge Makin was not persuaded
that the July 31, 2012 accident had rendered Mr. Boyd permanently disabled, and found that he
had "recovered from his work injury [i.e. his head and neck issues] effective October 25, 2012."
Judge Makin awarded Mr. Boyd disability benefits for only the period of time between these two
dates. Motion in Limine, Ex.Bat 6-7.2 Mr. Boyd subsequently returned to his job as a SEPTA
driver, and worked a "split shift'? totaling 40 hours per week. N.T. 10/7/15 at 34.


         On July 17, 2014, the Mr. and Mrs. Boyd filed suit against Appellants. Mr. Boyd alleged
numerous ongoing symptoms as a result of the accident, including post-concussion syndrome,
which was adversely affecting his quality of life. Additionally, Mrs. Boyd bought a Loss of
Consortium claim against the Appellants. Complaint at 5-8. Appellants filed their Answer with
New Matter on October 9, 2014. They followed this response by docketing a Motion for Partial
Summary Judgment on February 3, 2015, in which they argued that Judge Makin's workers'


2 Judge Makin also awarded Mr. Boyd I 0% interest on the total amount of disability benefits, approved an
agreement that directed 20% of the total award to Mr. Boyd's attorney, and ordered SEPTA to pay for the medical
treatment that Mr. Boyd had received through October 25, 2012, as well as for his litigation costs. Motion in Li mine,
Ex.Bat 7.

3
 According to Mr. Boyd, such a shift consists of four hours of driving, a four hour break, and then three more hours
on duty. N.T. 1017/15 at 34.

                                                          3
compensation ruling collaterally estopped Mr. Boyd "from recovering damages for injuries
beyond post-concussion syndrome, neck sprain and cervical headache ... from making a claim
for permanent disability and permanent impairment of his earning power and capacity ... [ and]
from making a claim for further medical expenses and income loss." Motion for Summary
Judgment at 10. Appellees responded in opposition on March 3, 2015, and the Motion was
denied by the Honorable Esther Sylvester on March 16, 2015. Sylvester Order, 3/16/15 at 1.
Appellants subsequently filed a Motion in Limine on September 15, 2015, wherein they again
raised their prior collateral estoppel argument. In this motion, Appellant's further sought to
preclude Appellees from seeking damages beyond those awarded by Judge Makin, or from
presenting any evidence at trial about Mr. Boyd's condition beyone between July 31, 2012 (the
accident date) and October 25, 2012 (Mr. Boyd's date of recovery, as determined by Judge
Makin). Motion in Limine at 2-4. On October 2, 2015, Appellee's filed a response arguing that
Judge Makin did not have jurisdiction to make a determination regarding their ability to seek
non-economic damages in a lawsuit against a third party and thus they were collaterally estopped
from seeking such damages in the instant matter. Response to Motion in Limine at 6-9.4 By
Order dated 10/6/15, this Court denied Appellants' Motion in Limine. Ceisler Order, 10/6/15 at
I.


         The case proceeded to a jury trial before this Court on October 6, 2015. Over the course
of two days, both Mr. and Mrs. Boyd testified that the accident, and the ensuing post-concussion
syndrome had caused Mr. Boyd to experience ongoing emotional, mental, and physical
symptoms and deficits. They described Mr. Boyd as having been transformed from a gregarious
and extroverted person with close relationships to family and friends, to a moody introvert who
regularly suffered from memory lapses, light sensitivity, and headaches. See N.T. 10/6/15 at 44-
65 (testimony from Mrs. Boyd); N.T. 10/7/15 at 30-40, 51-52 (testimony from Mr. Boyd). In
addition, Appellees and Appellants respectively presented videotaped depositions from Dr.
Michael Cohen and Dr. Paul Shipkin. Id. at 5, 69. Dr. Cohen opined that Mr. Boyd was suffering



4
 The Boyds also contended that the Motion in Limine could not be granted due to the coordinate jurisdiction
doctrine, as the issues raised therein had already been addressed by Judge Sylvester through her March 15, 20 I 5
order, and that Appellants had waived their ability to raise the defense of collateral estoppel due to their failure to
plead it in their Answer with New Matter. Response to Motion in Limine at 9- l l.


                                                            4
from "post-concussion syndrome," which was manifesting itself as "the thinking problems [Mr.
Boyd has] had, the behavioral ... depression ... anxiety, and his headaches," and that these
conditions were permanent." Cohen Deposition at 39. By contrast, Dr. Shipkin testified that he
believed Mr. Boyd was exaggerating his symptoms, and that Mr. Boyd "had recovered fully
from the post-concussion syndrome." Shipkin Deposition at 18-25. The parties presented closing
arguments on October 8, 2015, after which this Court charged the jury. See N.T. 10/8/15 at 53-
54, 56. The jury returned a unanimous damages verdict in favor of the Boyds, awarding Mr.
Boyd $700,000 and Mrs. Boyd $50,000. Id. at 62-63; Trial Worksheet at 1.


         On October 13, 2015, Appellees filed a Motion for Delay Damages, to which Appellants
responded in opposition on October 27, 2015. On October 16, 2015, Appellants docketed a
Motion for Post-Trial Relief. This Court then ordered the parties to file supplemental briefs
addressing the issues raised in this Motion for Post-Trial Relief and, after considering the
arguments presented in the parties' respective submissions, denied Appellants' Motion on
December 29, 2015. Ceisler Order, 10/19/15 at 1; Ceisler Order, 12/29/15 #2 at 1. Additionally,
this Court granted the Boyds' Motion for Delay Damages, ordering Appellants to pay Mr. Boyd
an extra $4,890.60 and Mrs. Boyd an additional $349 .20. Ceisler Order, 12/29/15 # 1 at 1. These
rulings prompted Appellants to file the instant appeal with the Superior Court on February 5,
2016.5 This Court then issued an order on February 8, 2016, directing Appellants to provide a
Statement of Errors pursuant to Pa. R.A.P. l 925(b ). Their response was received by this Court
on February 25, 2015 and is attached to this opinion as Appendix A.




5
  The parties were not notified of this Court's December 29, 2015 decisions until January 11, 2016. As such,
Appellants' appeal was filed in a timely fashion. See Frazier v. City of Phila., 735 A.2d 113, 115 (Pa. 1999); Pa.
R.A.P. 108(b) ("The date of entry ofan order in a matter subject to the Pennsylvania Rules of Civil Procedure shall
be the day on which the clerk makes the notation in the docket that notice of entry of the order has been given as
required by Pa. R.Civ.P. 236(b).").

                                                         5
II.         DISCUSSION
            This Court respectfully requests that the instant appeal be denied in part and granted in part
for the following reasons:
            1. The workers' compensation decision did not collaterally estop Appellees from
            asserting their third party claim against Appellants seeking non-economic damages
            resulting from the accident;
            2. As delay damages cannot be awarded for loss of consortium claims, this Court erred by
            granting Appellee's Motion for Delay Damages in full.


            Six of the seven errors alleged by Appellants center upon the issue of whether Judge
Makin's worker compensation opinion which declared that Mr. Boyd had "fully recovered from
his work injury effective October 25, 2012," collaterally estopped Appellees from bringing the
instant litigation wherein Appellees seek non-economic damages for ongoing problems resulting
from the July 31, 2012 accident. See Statement of Errors at 1-4.


            "Collateral estoppel, or issue preclusion ... prevents re-litigation of an issue in a later
action, despite the fact that it is based on a cause of action different from the one previously
litigated." Balent v. City of Wilkes-Barre, 564, 669 A.2d 309, 313 (Pa. 1995) (citation omitted).
This doctrine can only be invoked where:
            ( l) the issue decided in the prior case is identical to one presented in the later case; (2)
            there was a final judgment on the merits; (3) the party against whom the plea is asserted
            was a party or in privity with a party in the prior case; (4) the party or person privy to the
            party against whom the doctrine is asserted had a full and fair opportunity to litigate the
            issue in the prior proceeding and (5) the determination in the prior proceeding was
            essential to the judgment.
City of Pittsburgh v. Zoning Bd. of Adjustment of City of Pittsburgh, 559 A.2d 896, 901 (Pa.
1989) (citations omitted).


            After reviewing Judge Makin's opinion, this Court concluded that the first prong of this
test was not satisfied. Under the Workers' Compensation Act6 ("WCA"), a claimant must
establish three things in order to receive disability benefits: 1. He was injured; 2. The injury was


6
    77 P.S. § 1 et seq.

                                                       6
work-related; and 3. Such work-related injury was so significant as to render the claimant unable
to perform his pre-injury work. Nelson v. Heslin, 806 A.2d 873, 877 (Pa. Super. Ct. 2002) (citing
and quoting Kmart v. W.C.A.B. (Williams), 771 A.2d 82, 85 (Pa. Cmwlth. Ct. 2001)). This
statutory framework establishes distinct definitions of "injury" and "disability," though
inaccurate assumptions regarding their putative interchangeability have arisen over time due to
sloppy usage of these terms. Id. (citing and quoting Volk v. W.C.A.B. (Consolidation Coal Co.),
647 A.2d 624, 628 (Pa. Cmwlth. Ct. 1994) abrogated on unrelated grounds by Stanek v.
W.C.A.B. (Greenwich Collieries), 756 A.2d 661 (Pa. 2000)); see also Woodward v. Pittsburgh
Eng'g & Constr. Co., 143 A. 21, 22-23 (Pa. 1928) ("The disability contemplated by the [WCA]
is the loss, total or partial, of the [claimant's] earning power [stemming] from the injury."). By
contrast, "a showing of disability is not required to successfully litigate a third-party tort
action... [which merely obliges a litigant to show] that he suffered some compensable injury as a
result of the negligence of another." Nelson, 806 at 878.


        In practical terms, this means a determination that a claimant is not disabled, or that the
claimant was disabled for a period of time but has subsequently recovered, does not speak to the
separate issue of whether the claimant was actually injured in the first place. Thus, disability-
related findings in a workers' compensation case cannot be used to collaterally estop the
claimant from claiming injury and seeking damages in a subsequent suit; rather, such preclusion
can only be successfully accomplished in a situation where the workers' compensation process
resulted in a final ruling that the claimant sustained no injury whatsoever. Id.


        Here, Judge Makin ruled that Mr. Boyd sustained head and neck injuries as a result of the
July 31, 2012 accident, which consequently left him totally disabled for a period of roughly three
months, but that he had fully recovered from these injuries as of October 25, 2012." Judge
Makin's finding of subsequent recovery, however, merely meant that Mr. Boyd was no longer
disabled (i.e. these injuries had ceased to impact his earning power) as of October 25, 2012 and,
thus, that he was not entitled to workers' compensation-based disability benefits after that date.
As the question of Mr. Boyd's "disability" is distinct and separable from that regarding whether
he was injured in the accident, and in light of Judge Makin's holding that such injury did occur,



                                                  7
Appellants' claim does not satisfy the first prong of the collateral estoppel test and fails as a
matter of law. Therefore, this Court properly declined to apply this doctrine in this situation.


       Moreover, the damages sought by and awarded to the Boyds' in this matter were of a
distinctly different type than those granted to Mr. Boyd through the workers' compensation
process. As noted above, Judge Makin awarded Mr. Boyd disability benefits covering the time
period between the accident date (July 31, 2012) and the date by which she deemed Mr. Boyd to
have recovered from the accident (October 25, 2012). Motion in Limine, Ex.Bat 6. These
benefits, which were awarded to Mr. Boyd due to his loss of earning potential, were economic
damages. By contrast, the Boyds' damages in this case were the result of their accident-related,
physical and psychological suffering. See Complaint at 5-8; N.T. 10/8/15 at 56. As they were
non-economic in nature, there was thus no overlap between these damages and those given to
Mr. Boyd on account of his workers' compensation claim.


        Finally, Appellants' remaining allegation of error is that this Court improperly granted
the Boyds' Motion for Delay Damages, as Mrs. Boyd was permitted to recover delay damages
regarding her loss of consortium claim. Statement of Errors at 3. Under Pennsylvania law, such
damages are to be awarded only with regard to claims "seeking monetary relief for bodily injury,
death or property damage." Pa. R.C.P. 238(a). As loss of consortium does not fall within one of
these categories of harm, a litigant such as Mrs. Boyd thus cannot receive delay damages,
meaning that this Court erred by granting the Boyds' Motion for Delay Damages in full. See
Anchorstar v. Mack Trucks, Inc., 620 A.2d 1120, 1121-22 (Pa. 1993). Accordingly, this case
should be remanded for the sole purpose of permitting this Court to modify its order granting the
Boyds' Motion, so as to deny Mrs. Boyd's request for delay damages.




                                                   8
III.   CONCLUSION
       For the aforementioned reasons, this Court respectfully requests that the instant appeal be

denied in part and granted in part.


                                                     BY THE COURT:




                                                 9